—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of aggravated harassment of an employee by an inmate (Penal Law § 240.32). We reject defendant’s contention that County Court erred in admitting in evidence the t-shirt and uniform shirt worn by the correction officer. Although the chain of custody was broken with respect to those items, the People’s proof provided reasonable assur*884anees that they were the same as those worn by the correction officer and that their condition was unchanged (see, People v Miller, 242 AD2d 896, 897, lv denied 91 NY2d 876; People v Anderson, 99 AD2d 560, 561). Any deficiency in the chain of custody affects the weight of the evidence, not its admissibility (see, People v Miller, supra, at 897). (Appeal from Judgment of Ontario County Court, Harvey, J. — Aggravated Harassment of Employee by Inmate.) Present — Pigott, Jr., P. J., Green, Wisner and Scudder, JJ.